Per curiam.
The State Bar filed Formal Complaints against Respondent Donald Travis Salter in three separate matters, alleging violations of Standards 4 (engaging in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); 23 (failure to refund an *678unearned fee); 44 (wilful abandonment or disregard of a legal matter to the client’s detriment); and 68 (failure to respond to disciplinary authorities). Upon Salter’s failure to respond to the properly served complaints, the facts alleged therein were deemed admitted by the special master pursuant to Bar Rule 4-212 (a). Based on Salter’s admissions by virtue of his failure to respond, the special master found Salter to have violated Standards 4, 23, 44, and 68 of Bar Rule 4-102 and recommended disbarment as an appropriate sanction. We agree.
Decided May 4, 1998
Reconsideration denied July 31,1998.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Deputy General Counsel State Bar, for State Bar of Georgia.
In each of the cases before this Court, Salter agreed to handle a client’s problems with the Immigration and Naturalization Service (INS) and was paid a fee by the client. After accepting this fee, however, Salter did not perform work for the clients, nor did he return the clients’ files or his unearned fees on request. In one especially egregious instance, Salter falsified an affidavit by signing his client’s name to it without the client’s knowledge or consent and sent the false document to the INS. Salter has completely failed to respond to disciplinary authorities during the investigation into these matters and this Court finds no evidence of mitigating circumstances.
We agree with the special master that disbarment is warranted as a result of Salter’s violations of Standards 4, 23, 44 and 68 of Bar Rule 4-102, particularly in light of his pattern of misconduct and multiple offenses combined with his failure to comply with the rules of the disciplinary authorities.
Accordingly, Salter is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.